Case 3:21-cv-00806-FLW-LHG Document 24-1 Filed 03/11/21 Page 1 of 4 PageID: 557




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



  NOVO NORDISK INC., et.al.,

                    Plaintiffs,                   Civil Action No. 3:21-cv-00806-FLW-LHG

                       –v–

  UNITED STATES DEPARTMENT OF                       CERTIFICATION OF MARGARET M.
  HEALTH AND HUMAN SERVICES, et al.,                  DOTZEL, ESQ. IN SUPPORT OF
                                                     APPLICATION FOR ADMISSION
                                                            PRO HAC VICE
                   Defendants.


        I, Margaret M. Dotzel, hereby certify and declare the following:

        1.     I am an attorney at the law firm of Zuckerman Spaeder LLP, located at 1800 M

 Street, NW, Suite 1800, Washington, D.C. 20036; Telephone (202) 778-1800; Fax: (202) 822-

 3106; and Email: mdotzel@zuckerman.com. I submit this certification in support of my

 application for admission pro hac vice in accordance with Local Civil Rule 101.1(c) for

 Intervenors American Hospital Association, 340B Health, America’s Essential Hospitals,

 Association of American Medical Colleges, National Association of Children’s Hospitals d/b/a

 Children’s Hospital Association, and American Society of Health-System Pharmacists in the

 above-referenced matter.

        2.     I received a J.D. degree from University of Texas School of Law in 1989. I am a

 member in good standing of the Bar of Washington, D.C., since my admission in 1990.

        3.     I am also admitted to practice before the following federal courts (the admission

 year is noted in parentheses): the United States Supreme Court (2019), the United States Court of

 Appeals for the District of Columbia Circuit (2019), and the United States District Court for the

 District of Columbia (2018).
Case 3:21-cv-00806-FLW-LHG Document 24-1 Filed 03/11/21 Page 2 of 4 PageID: 558




           4.     The names and addresses of the office maintaining the rolls of the members of the

 bars in those jurisdictions are as follows:

           District of Columbia Bar               The District of Columbia Bar
                                                  901 4th Street NW
                                                  Washington, DC 20001

           United States Supreme Court            Clerk, Supreme Court of the United States
                                                  Attn: Admissions Office
                                                  1 First Street, NE
                                                  Washington, DC 20543

           United States Court of Appeals         Attorney Admission
           for the District of Columbia Circuit   E. Barrett Prettyman
                                                  U.S. Courthouse & William B. Bryant
                                                  Annex
                                                  333 Constitution Avenue, NW
                                                  Washington, DC 20001

           United States District Court           333 Constitution Avenue, NW
           for the District of Columbia           Room 1222
                                                  Washington, DC 20001


           5.     I am a member in good standing of all bars to which I am admitted. No disciplinary

 proceedings are pending against me in any jurisdiction, and I have never been subject to discipline

 in any jurisdiction.

           6.     I will be associated in this matter with counsel of record, James W. Boyan III,

 counsel at Pashman Stein Walder Hayden, P.C., who is a member in good standing of the Bar of

 the State of New Jersey and the Bar of the United States District Court for the District of New

 Jersey.

           7.     I agree to pay all fees that are required to be paid by this Court and the State of New

 Jersey in connection with my admission pro hac vice.

           8.     I acknowledge that upon my admission pro hac vice, I am within the disciplinary

 jurisdiction of this Court.


                                                    2
Case 3:21-cv-00806-FLW-LHG Document 24-1 Filed 03/11/21 Page 3 of 4 PageID: 559




       9.     I respectfully request that the Court grant my admission pro hac vice in this matter.



       I certify under penalty of perjury that the foregoing is true and correct.




 Dated: March 10, 2021
                                              Margaret M. Dotzel




                                                 3
Case 3:21-cv-00806-FLW-LHG Document 24-1 Filed 03/11/21 Page 4 of 4 PageID: 560




     On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                      the District of Columbia Bar does hereby certify that



                        Margaret M Dotzel
          was duly qualified and admitted on October 19, 1990 as an attorney and counselor entitled to
                      practice before this Court; and is, on the date indicated below, a(n)
                                 ACTIVE member in good standing of this Bar.




                                                                              In Testimony Whereof,
                                                                          I have hereunto subscribed my
                                                                          name and affixed the seal of this
                                                                               Court at the City of
                                                                          Washington, D.C., on February
                                                                                     18, 2021.




                                                                                JULIO A. CASTILLO
                                                                                  Clerk of the Court




                                                                      Issued By:
                                                                               District of Columbia Bar Membership




   For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                       memberservices@dcbar.org.
